STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1566

                                  Appeal of John Krenik
                              to a Vehicle-abatement order
                               at 1270 Cleveland Avenue

                                 Filed August 22, 2016
                                       Affirmed
                                     Worke, Judge

                                  St. Paul City Council
                                File No. RLH SAO 15-47

Kristian C.S. Weir, Maslon LLP, Minneapolis, Minnesota (for relator John Krenik)

Samuel J. Clark, St. Paul City Attorney, Zachary Brennan Desautels, Assistant City
Attorney, St. Paul, Minnesota (for respondents City of St. Paul, St. Paul City Council,
and City of St. Paul Department of Safety and Inspections)

       Considered and decided by Smith, Tracy M., Presiding Judge; Worke, Judge; and

Reilly, Judge.

                                    SYLLABUS

       Minn. Stat. § 168.10, subd. 1e (2014), requires more than mere concealment of the

aesthetic qualities of a vehicle stored outdoors in order for the vehicle to be “screened

from ordinary public view.”

                                      OPINION

WORKE, Judge

       Relator argues that his use of tarps and a fence is sufficient to meet the screening

requirements of Minn. Stat. § 168.10, subd. 1e. Relator also argues that the St. Paul City

Council’s determination upholding a vehicle-abatement order is arbitrary. We affirm.
                                         FACTS

      On May 6, 2015, John Ross, an inspector with the City of St. Paul Department of

Safety and Inspections, visited relator John Krenik’s property after receiving a complaint

regarding several vehicles that had not been moved in six months. In Krenik’s driveway,

Ross observed a Buick without current license tabs and two collector vehicles. Ross

directed Krenik to purchase up-to-date license tabs for the Buick. Ross also referenced

Minn. Stat. § 168.10, subd. 1e, which requires collector vehicles stored outdoors to be

“screened from ordinary public view by means of a fence, shrubbery, rapidly growing

trees or other appropriate means.”

      Krenik later asked Ross whether a tarp would provide a sufficient screen for the

two collector vehicles. Ross told Krenik that a tarp would not be sufficient but that

Krenik could try a tarp to see if it would “placate[] whoever made the original

complaint.” Ross subsequently closed the investigation after visiting Krenik’s property

and observing tarps over the collector vehicles and up-to-date tabs on the Buick.

      Ross later responded to another complaint about Krenik’s property relating to the

two collector vehicles covered by tarps.     On June 9, 2015, Ross issued a vehicle-

abatement order, stating that the tarped vehicles violated Minn. Stat. § 168.10, subd. 1e,

because the tarps did not screen the vehicles from ordinary public view.

      Krenik appealed the order and requested a hearing. Prior to the hearing, Krenik

constructed a portable wooden fence and placed it in front of the tarped collector

vehicles. The roofs of the tarped collector vehicles were visible above the top of the

fence. The hearing officer concluded that the vehicles were not screened from ordinary


                                            2
public view. Krenik appealed to the St. Paul City Council, which held a hearing and

denied Krenik’s appeal. Krenik appeals the city council’s decision by writ of certiorari.

                                          ISSUES

       I.     Did Krenik’s tarps and fence satisfy the screening requirements of Minn.
              Stat. § 168.10, subd. 1e?

       II.    Are the city council’s findings arbitrary?

                                        ANALYSIS

Statutory interpretation

       Krenik argues that the tarps and fence adequately screened his vehicles from

ordinary public view, satisfying the requirements of Minn. Stat. § 168.10, subd. 1e.

Krenik’s argument presents a question of statutory interpretation, which we review de

novo. City of E. Bethel v. Anoka Cty. Hous. & Redev. Auth., 798 N.W.2d 375, 379

(Minn. App. 2011). The object of statutory interpretation is to “ascertain and effectuate

the intention of the legislature.” Minn. Stat. § 645.16 (2014).        We first determine

whether the statute’s language is clear or ambiguous. E. Bethel, 798 N.W.2d at 380.

Ambiguity exists when a statute’s language is susceptible to more than one reasonable

interpretation. Id.

       Minn. Stat. § 168.10, subd. 1e, states that

              collector vehicles . . . may be stored in compliance with local
              government zoning and ordinances on their owners’ property,
              provided that the vehicles and any outdoor storage areas they
              may require are maintained in such a manner that they do not
              constitute a health or environmental hazard and are screened
              from ordinary public view by means of a fence, shrubbery,
              rapidly growing trees or other appropriate means.



                                              3
The parties disagree over the meaning of the word “screened.” Because Minn. Stat.

§ 168.002 (2014) does not provide a definition for “screened,” the word should be given

its “common and approved usage.” Minn. Stat. § 645.08(1) (2014). “Screen” means

“[t]o conceal from view.”         The American Heritage Dictionary 1622 (3d ed. 1999).

“Conceal” means “[t]o keep from being seen, found, observed, or discovered; hide.” Id.

at 390; see also Black’s Law Dictionary 327 (9th ed. 2009) (defining concealment as

“[t]he act of removing from sight or notice; hiding”).

       The city argues that the vehicles’ presence must be hidden from ordinary public

view, or in other words, that Krenik’s efforts are insufficient because a person could tell

that cars are located under the tarps and behind the fence. Krenik argues that the vehicles

must be screened so that a person cannot see the condition of the vehicles and, thus,

cannot tell whether the vehicles are “junk” cars. Both interpretations are reasonable;

thus, the statute is ambiguous.

       We are persuaded by the city’s interpretation of section 168.10, subdivision 1e.

When interpreting a statute, the canon of ejusdem generis states that “general words are

construed to be restricted in their meaning by preceding particular words.” See Minn.

Stat. § 645.08(3) (2014); Black’s Law Dictionary 594 (9th ed. 2009) (defining canon).

Section 168.10, subdivision 1e, states that “collector vehicles . . . may be . . . screened . . .

by means of a fence, shrubbery, rapidly growing trees or other appropriate means.” A

fence, shrubbery, and rapidly growing trees are physical objects capable of concealing the

presence of the object hidden behind it. Following the canon of ejusdem generis, the




                                               4
legislature did not intend to include a tarp or opaque cover that merely conceals the

aesthetic qualities of an object.

       Moreover, Krenik’s claim that the legislature enacted section 168.10, subdivision

1e, solely for aesthetic purposes is unpersuasive in light of the scope of the statute.

Krenik argues that in enacting the statute, the sole “mischief to be remedied” is hiding the

appearance of an unsightly collector vehicle. See Minn. Stat. § 645.16(3). Such an

interpretation, however, is unreasonable because the statute also encompasses vehicles

that do not create an “eyesore,” such as a well-maintained Ford Model T registered as a

pioneer vehicle. See Minn. Stat. §§ 168.10, subd. 1e; 168A.01, subd. 16a (defining

“[r]estored pioneer vehicle”) (2014).

       Accordingly, we conclude that the legislature enacted section 168.10, subdivision

1e, not only for aesthetic purposes, but also in the interests of public safety. See Minn.

Stat. § 168.10, subd. 1e (stating that collector vehicles may be stored outside “provided

that the vehicles and any outdoor storage areas . . . are maintained in such a manner that

they do not constitute a health or environmental hazard”).

       Several jurisdictions have recognized that outdoor storage of motor vehicles may

lead to vandalism on or around the property. See Whitley v. City of Brandon, 15 So. 3d
483, 485, 487 (Miss. Ct. App. 2009); Village of Brady v. Melcher, 502 N.W.2d 458, 731–

32 (Neb. 1993) (stating that vehicles stored outside may “pose an attractive nuisance for

children”); see also Minn. Stat. § 168B.01 (2014) (stating that abandoned vehicles

present a danger “to the safety . . . of children and other citizens”). Here, tarps and a




                                             5
fence that do not conceal the presence of the vehicles from ordinary public view do not

advance the public’s interest in safety or effectively prevent attractive nuisances.

       The legislature’s concern for public safety in enacting section 168.10, subdivision

1e, is also reflected by statutes based on similar subjects. See Minn. Stat. § 645.16(5)

(stating that legislative intent may be determined by “laws upon the same or similar

subjects”).   Minnesota’s statute addressing abandoned motor vehicles states that

“[a]bandoned motor vehicles constitute a hazard to the health and welfare of the people

of the state in that such vehicles can harbor noxious diseases, furnish shelter and breeding

places for vermin, and present physical dangers to the safety and well-being of children

and other citizens.” Minn. Stat. § 168B.01. Likewise, the “Junk Yard Act” recognizes

that junk yards adjacent to trunk highways must be concealed because the junk yards are

a “distracting influence on drivers, thereby impairing the public safety.” Minn. Stat.

§ 161.242, subds. 1, 3(a) (2014).

       Here, Krenik’s neighbor complained that Krenik had not moved the two collector

vehicles in six months. Krenik’s use of tarps and a fence that do not screen the collector

vehicles’ presence from ordinary public view does not satisfy the requirements of Minn.

Stat. § 168.10, subd. 1e.

Factual findings

       Krenik also argues that the city council’s decision is arbitrary.        City council

decisions “enjoy a presumption of correctness and will be reversed only when they reflect

an error of law or when the findings are arbitrary, capricious, or unsupported by

substantial evidence.” CUP Foods, Inc. v. City of Minneapolis, 633 N.W.2d 557, 562


                                              6
(Minn. App. 2001), review denied (Minn. Nov. 13, 2001); see Minn. Stat. § 14.69(d)–(f)

(2014). A decision based on whim or devoid of articulated reasons is arbitrary. CUP

Foods, 633 N.W.2d at 565. A decision is also arbitrary if the decision-making body

“relied on factors not intended by the ordinance.” Rostamkhani v. City of St. Paul, 645
N.W.2d 479, 484 (Minn. App. 2002).

       Krenik first argues that the city council’s decision is arbitrary because Ross’s

determination that the tarps and fence were insufficient was based on mere whim. We

are not persuaded. We will reverse if the city council’s findings—rather than Ross’s

actions—are arbitrary. See CUP Foods, 633 N.W.2d at 565.

       Moreover, Ross acted appropriately.        Several courts have recognized that

complaint-driven enforcement of city codes is appropriate. Jensen v. County of Sonoma,

444 F. App’x 156, 158 (9th Cir. 2011) (“While a complaint-driven system . . . could

theoretically leave some unreported violations unabated, an efficient allocation of limited

enforcement resources provides a rational basis for a complaint-based system.”); Noble v.

Murphy, 612 N.E.2d 266, 271 (Mass. App. Ct. 1993) (stating that complaint-driven

enforcement did not result in arbitrary, capricious, or discriminatory enforcement).

       Krenik next argues that the hearing officer’s determination was arbitrary because

it relied on an irrelevant city code defining “visual screen.” Again, we are not persuaded

because we review the decision of the city council, not the hearing officer. See CUP

Foods, 633 N.W.2d at 565. Additionally, the record does not support Krenik’s argument.

The hearing officer recognized the city code definition; however, the hearing officer also




                                             7
concluded that the tarps and fence do not satisfy the city code or Minn. Stat. § 168.10,

subd. 1e.

       Krenik finally argues that the city council acted arbitrarily because it did not

explain how he failed to satisfy Minn. Stat. § 168.10, subd. 1e. A city council is not

required to prepare formal findings of fact, but it must “have the reasons for its decision

recorded or reduced to writing and in more than just a conclusory fashion.” White Bear

Rod & Gun Club v. City of Hugo, 388 N.W.2d 739, 742 (Minn. 1986).

       The city council viewed photographs of Krenik’s vehicles, heard arguments

relating to the statutory requirements, and recorded its findings. The city council found

that: (1) the tarps alone did not provide a sufficient screen from public view; (2) the fence

did not fit “the definition of sufficiently secured from ordinary public view”; (3) Krenik

had a garage that could provide a sufficient screen from ordinary public view; and

(4) based on previous experiences with Krenik, it appeared that he was capable of

building something that could screen the collector vehicles from ordinary public view.

       We are not persuaded that the city council acted arbitrarily. First, we afford city

council decisions great deference and will set them aside only in “rare instances.” Scott

Cty. Lumber Co. v. City of Shakopee, 417 N.W.2d 721, 727 (Minn. App. 1988), review

denied (Minn. Mar. 23, 1988). Second, the first two findings provide adequate reasoning

to support the city council’s decision and are not conclusory because they apply case-

specific facts to Minn. Stat. § 168.10, subd. 1e, rather than merely relying on boilerplate

language.




                                             8
       Finally, this court considers whether the record supports an agency’s decision

before reversing the decision. See Zylka v. City of Crystal, 283 Minn. 192, 198, 167
N.W.2d 45, 50 (1969) (considering whether the evidence supported the agency’s decision

when findings of fact were not made). In Barton Contracting Co. v. City of Afton, the

supreme court reviewed a city’s denial of a special-use permit and stated: “If the

decision-making body does state reasons, review will be limited to the legal sufficiency

and factual basis for those reasons.” 268 N.W.2d 712, 717 (Minn. 1978). Here, the city

council’s decision has adequate factual and legal support. Therefore, the city council’s

findings are not arbitrary.

                                    DECISION

       Krenik’s tarps and fence did not satisfy the requirements of Minn. Stat. § 168.10,

subd. 1e. Additionally, the city council adequately explained its decision and did not act

arbitrarily.

       Affirmed.




                                            9